DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/08/2020 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 16, applicant recites “the coating” which is lack of proper antecedent basis.  Upon further review of the claims, it appears that “a coating” is first introduce in claim 7.  Therefore, for the purpose of examination, examiner presumes that claim 16 should be depended on claim 7 to maintain proper antecedent basis.  Clarification and correction are required.
As to claim 18, applicant recites “the sealant” which is lack of proper antecedent basis.  Upon further review of the claims, it appears that “a sealant” is first introduce in 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,9-11, 14-15, 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levy (7,673,752).
As to claim 1, Levy discloses a packaging comprising an outer card (10) having one cavity (as shown in Figure 3, the outer card 10 comprises a shell portion 12 with cavity  for housing a blister card 32), a shell (the outer card 10 with shell portion 12 forming the recess that encompass the blister card 32) forming the cavity, a backing (20) secured to said shell and at least one access door (22) located on the backing of the outer card (10), the at least one access door (22) comprising one or more perforations (perforation line 24); and  one or more blister cards (32, Figure 4 and 5) housed within the one or more cavities, wherein the one or more blister cards are removable from the one or more cavities, through said at least one access door, so that the one or more blister cards are disposable separate from the outer card (Figure 5 shows the blister card and the outer card are separable with each other).

As to claim 10, Levy further discloses shell further includes apertures (16a-d) within an area forming the one or more cavities that align with the apertures of the one or more blister cards secured in the one or more cavities.  
As to claim 11, Levy further discloses the outer card is recyclable once the one or more blister cards are removed from the packaging (the front and rear surface is made of cardboard and can be recycle column 3, lines 1-3).  
As to claim 14, Levy further discloses wherein once the one or more perforations are split, the at least one access door hingedly pivots (44) relative to the backing and the at least one access door remains secured to the backing when opened.  
As to claim 15, Levy further discloses the at least one access door is monolithically formed with the backing (Figure 2).
As to claim 20, Levy further discloses the outer shell is a paperboard (cardboard, column 3, lines 1-3).
As to claim 21, Levy further discloses the structure of the package, which the blister card can also be removed from the outer card by separating the backing from the shell which completely destroy the outer card. 
As to claim 22, Levy further discloses the one or more blister cards are free of adherence with the backing, the shell, or both so that the one or more blister cards can be removed from the one or more cavities (as shown in Figure 4 and 5 of Levy which .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lilly (3,371,777) in view of Levy (7,673,752).
As to claim 1, Lilly discloses a packaging comprising an outer card (package 13 and 15) having one cavity (as shown in Figure 5, the outer card 13 and 15 comprises a shell portion 15 with cavities, cavities being separate by region 25’), a shell (15 forming the one or more cavities (the outer card 13 and 15 with shell portion 15 forming the recess) forming the cavity, a backing (13) secured to said shell and at least one access 
	As to claim 4, Lilly as modified further discloses the at least one access door comprises a pair of access doors joined to each other by said one or more perforations 
	As to claim 5, Lilly as modified, the structure of Lilly would cause the one or more perforation to split when a squeezing force is applied to outer edges of the backing (with a force being applied on top and bottom outer edge of the backing, the perforation 35 would be split, also, if a squeeze force applied to the left and right outer edge of the backing, the perforation (31) would be split open.
As to claim 17, Lilly as modified, the structure of Lilly would cause the one or more perforation to split when a squeezing force is applied to outer edges of the backing while the outer card being bent (with a force being applied on top and bottom outer edge of the backing bending the outer card, the perforation 35 would be split, also, if a squeeze force applied to the left and right outer edge which cause the bending of the outer card) the perforation (31) would be split open.
As to claim 19, Lilly as modified further discloses the structure of the shell storing plurality of blister package, and if one use apply force to the outer portion of the shell (15) that forms the one or more cavities, the blister card being store within the package can be removed when the door is open.  
 Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Levy (7,673,752) in view of Upchurch et al (2015/0014203).
As to claim 6, Levy does not disclose the at least one access door includes punch outs that align with corresponding apertures of the one or more blister cards secured within the one or more cavities so that one or more items secured within the apertures are removed without opening the at least one access door.   Nevertheless, .  
  Claims 7 and 16  are rejected under 35 U.S.C. 103 as being unpatentable over Levy (7,673,752) in view Rosendall et al (2011/0031148).
As to claim 7, Levy does not disclose one or more blister cards include a coating on one or more surfaces to prevent adhesion between the one or more blister cards and the backing, the shell, or both.  Nevertheless, Rosendall discloses a package with an insert member (16) and a portion of the film layer (20) and attached to the panel (12), the film layer further comprises a portion of the layer comprises cohesive failure portion such as release coating in order to successfully separate the insert member with the panel (12).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blister card of Levy with a coating layer on the as taught by Rosendall to prevent possible adhesive attached the blister card against the outer package in order to provide easy removal of the blister card from the outer package. 
. 
 Claims 8, 12-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Levy (7,673,752) in view Thornton et al (2011/0278192).
As to claim 8, Levy does not disclose a hole is positioned along the at least one access door  so that a user may manually split the one or more perforations.  Nevertheless, Thornton discloses a package with backing (22), the backing further comprises doors  formed by plurality of perforations (42), the backing further discloses a hole (finger hole 44).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper tab portion of Levy with a finger hole as taught by Thornton for the end user first using finger to break the perforation around the upper tab in order for easier gripping of the upper tab on the first use of the package.  
As to claims 12-13, Levy discloses that the backing and the shell are secured to one another, but does not disclose they secured to one another via a sealant between the backing and the shell and the sealant is at least partially disposed around the one or more cavities so that the one or more blister cards remain unadhered or only partially adhered to the outer card.  Nevertheless, Thornton discloses a package with front face (21) and back face (22), the front face and the back face are secured via glue (29 around and near the peripheral of the front face (21) which only use to secure the two panel and does not interfere with the product inside and the cover blister (14), the product being unadhered to the outer package.    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
As to claim 18, Levy as modified does not specifically disclose the sealant between the backing and the shell has a thickness of less than about 10 mm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the sealant/glue of Levy as modified so the sealant between the backing and the shell has a thickness of less than about 10 mm because the selection of the specific thickness as disclosed by Levy as modified (Thornton discloses a thickness of the glue) or as claimed would have been an obvious matter of design choice inasmuch as the resultant structures will work equally well and  inasmuch as applicant's specification does not state that using these specific distance as claimed solves any particular problem or yields any unexpected results.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736